Title: Nicolas G. Dufief to Thomas Jefferson, 19 June 1816
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


          
            Monsieur,
            A Philadelphie ce 19 Juin 1816
          
          J’ai été très-sensible à l’attention que vous avez eu d’écrire à Richmond pour qu’on me fit passer la petite somme de 31 dlls afin que je la reçusse avant mon départ pour France. Je me flatte toujours d’avoir le temps de vous demander vos ordres. Le 3ème et der volume du dictionnaire  a été mis à la poste Samedi 15 du ct. Ainsi, J’espère que vous avez tout l’ouvrage à présent & que vous êtes content de la reliûre
          
            J’ai l’honneur d’être Monsieur, très-respectueusement Votre très-dévoué Serviteur
            N. G. Dufief
          
         
          Editors’ Translation
          
            
              Sir,
               Philadelphia 19 June 1816
            
            I was very touched by the care you took in writing to Richmond to have the small sum of 31 dollars forwarded to me so  that I would receive it prior to my departure for France. I flatter myself that I always have time to call for your orders. The third and final volume of the dictionary was put in the mail on Saturday, the fifteenth of this month. Therefore, I
			 hope
			 you are now in possession of the entire work and that you are happy with the binding
            
              I have the honor to be Sir, very respectfully your very devoted servant
              N. G. Dufief
            
          
        